In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-231 CV

____________________


IN RE WYETH




Original Proceeding



MEMORANDUM OPINION (1)
	Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992); Walker v. Packer, 827 S.W.2d 833, 839
(Tex. 1992).  Relator seeks a writ of mandamus to compel the trial judge to vacate his
orders dated May 2, 2003, and enter an order granting the relator's motion for protection
and to quash the deposition of Mr. John Stafford, or to place additional restrictions on the
scope of that deposition.  After reviewing the petition and record, we conclude that the
trial court followed the appropriate guiding rules and principles.  See Crown Central
Petroleum Corp. v. Garcia, 904 S.W.2d 125, 128 (Tex. 1995); In re Alcatel USA, Inc.,
11 S.W.3d 173 (Tex. 2000).  Therefore, the relator has not shown a clear abuse of
discretion or violation of a duty imposed by law.
	The petition for writ of mandamus, filed May 20, 2003, is DENIED.
 
						  		PER CURIAM

Opinion Delivered June 5, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.